     Case 9:21-bk-10269-DS       Doc 3 Filed 03/19/21 Entered 03/19/21 20:49:21         Desc
                                 Main Document     Page 1 of 9


 1     ZOLKIN TALERICO LLP
       Derrick Talerico (State Bar No. 223763)
 2     dtalerico@ztlegal.com
 3     David B. Zolkin (State Bar No. 155410)
       dzolkin@ztlegal.com
 4     12121 Wilshire Blvd., Suite 1120
       Los Angeles, CA 90025
 5     Telephone:     (424) 500-8552
       Facsimile:     (424) 500-8951
 6

 7     COHNE KINGHORN, P.C.
       George Hofmann (Utah Bar No. 10005)
 8     pro hac vice pending
       Timothy Nielsen (Utah Bar No. 17424)
 9     pro hac vice pending
       111 East Broadway, 11th Floor
10     Salt Lake City, UT 84111
11     Telephone: (801) 363-4300

12     Proposed Attorneys for Larada Sciences, Inc.,
       Debtor and Debtor-in-Possession
13

14
                                 UNITED STATES BANKRUPTCY COURT
15
                    CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
16

17
       In re:                                          Case No. 9:21-bk-10269-DS
18

19     LARADA SCIENCES, INC.,                          Chapter 11
       a Utah corporation,
20                                                     EMERGENCY MOTION FOR ENTRY OF
                             Debtor and Debtor-        AN ORDER LIMITING NOTICE
21                           in-Possession.
                                                       Hearing:
22                                                     Date:       [To be Set]
23                                                     Time:       11:30 a.m.
                                                       Courtroom: 201
24                                                                 1415 State Street
                                                                   Santa Barbara, CA 93101
25                                                     (Zoom or Telephonic appearances only)
26

27

28



                                                       1
     Case 9:21-bk-10269-DS        Doc 3 Filed 03/19/21 Entered 03/19/21 20:49:21                 Desc
                                  Main Document     Page 2 of 9


1             Larada Sciences, Inc. (the “Debtor”), debtor and debtor in possession in the above-captioned

2      bankruptcy case, through its undersigned proposed counsel, hereby brings this emergency motion

3      (the “Motion”) for the entry of an order authorizing the Debtor to limit notice of certain matters

4      requiring notice to creditors and equity security holders in the Debtor’s pending chapter 11 case (the

5      “Case”). The Motion is brought pursuant to Local Bankruptcy Rules 2081-1(a)(1) and 9075-1 and 11

6      U.S.C. §§ 105(a) and Rule 2002 of the Federal Rules of Bankruptcy Procedure. The declarations of

7      Claire Roberts and Gil A. Miller in support of the Motion are being filed concurrently with the

8      Motion. The Debtor submits that the relief requested herein will mitigate the administrative burden

9      that would otherwise be imposed upon the Debtor’s estate without significantly diminishing creditor

10     participation in the administration of the Debtor’s Case. The Motion is brought on an emergency

11     basis on account of the need to serve motions for relief in the coming days.

12                            MEMORANDUM OF POINTS OF AUTHORITIES

13     I.     RELIEF REQUESTED

14            The Debtor requests that the Court exercise the authority granted to it by the Bankruptcy

15     Rules to limit notice in this Case in the manner described in this Motion to:

16                    (1)     the Office of the United States Trustee;
17
                      (2)     if and until such time that any official committee(s) of creditors is
18                            appointed, the creditors on the Debtor’s 20 Largest Unsecured
                              Creditor List, filed with the Debtor’s Petition;
19
                      (3)     until such time that counsel for any official committee(s) of
20                            unsecured creditors in the Case is named, the individual members
21                            of any such committee(s)

22                    (4)     counsel to any official committee(s) of unsecured creditors, once
                              such counsel has been named;
23
                      (5)     secured creditors or their counsel;
24
25                    (6)     parties who file with the Court and serve upon the Debtor requests
                              for special notice; and
26
                      (7)     any party against whom direct relief is sought by motion,
27                            application or otherwise, including, by way of example and
                              without limitation, the non- debtor party to an executory contract
28



                                                          2
     Case 9:21-bk-10269-DS         Doc 3 Filed 03/19/21 Entered 03/19/21 20:49:21                  Desc
                                   Main Document     Page 3 of 9


1                             being assumed or rejected, parties asserting interests in property
                              being sold, and the like
2
3             Bankruptcy Rule 2002(a) provides that, unless otherwise ordered pursuant to Bankruptcy
4      Rules 2002(h), (i) and (l), notice of specified matters must be provided to, among others, all
5      creditors. Other provisions of the Bankruptcy Code and the Bankruptcy Rules require that notice of
6      specified matters be given to certain designated entities that are entitled to notice of the particular
7      matters and to such other entities as the Court may direct.
8             Given the Debtor’s Petition provides a mailing matrix listing over 225 creditors and 85
9      equity holders, and the fact that several of the creditors are located overseas, requiring the Debtor to
10     give notice to each creditor on every motion would impose burdensome administrative costs upon
11     the Debtor, the bankruptcy court, and the clerk’s office. Limiting notice in the fashion described
12     herein will prevent the unnecessary waste of time and resources required to serve notice of certain
13     pleadings and other documents on all creditors and interest holders, and allow the Debtor the ability
14     to conduct its business and reorganize its affairs in a more efficient manner.
15            The Debtor has a need to file motions concerning Franchisee payments and professional and
16     ordinary course employment that can be heard on regular notice but must be served by Wednesday
17     March 24, 2021. A hearing to limit notice prior to service on Wednesday March 24, 2021 is required
18     to avoid the burden of a service not limited by prior order of the Court.
19            Limiting notice will not materially prejudice any party because parties will have an
20     opportunity to request special notice in the Debtor’s Case. Furthermore, any party with a pecuniary
21     interest in the matters affected by a particular Motion will be served by the Debtor as a matter of
22     course. Thus, the relief requested herein will not prejudice any party with an interest in this
23     bankruptcy proceeding, and ultimately, due to cost savings, will benefit creditors of the Debtor’s
24     bankruptcy estate.
25     II.    BACKGROUND
26            A.      The Commencement of the Case
27            On March 19, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for relief
28     under Chapter 11 of Bankruptcy Code, in the United States Bankruptcy Court for the Central District


                                                           3
     Case 9:21-bk-10269-DS         Doc 3 Filed 03/19/21 Entered 03/19/21 20:49:21                Desc
                                   Main Document     Page 4 of 9


1      of California, Northern Division. Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the

2      Debtor is managing its assets and properties as debtor-in-possession. No trustee or examiner has

3      been appointed, and no official committee of creditors or equity interest holders has yet been

4      established.

5             B.      Background Related to Debtor’s Business

6             Larada is a Delaware corporation formed in 2006, initially based on utilizing technology

7      licensed from the University of Utah with the goal of taking a newly developed treatment for head

8      lice to market. Since the inception of its business, Larada has become an established franchisor in

9      the professional lice treatment business, and accordingly provides services to support its franchisees

10     including but not limited to developing a national brand (Lice Clinics of America), hosting

11     franchisee websites and related online lead generation, digital marketing, national marketing, local

12     marketing, operations best business practices, training, and more - all necessary to operate a

13     professional lice treatment business. Beginning in 2014, Larada conducted business under the trade

14     name “Lice Clinics of America (LCA).” Its website is located at: liceclinicsofamerica.com

15            As part of the franchisor services, Larada provides franchisees with AirAllé® devices, which

16     are exclusive FDA-cleared medical devices that kill head lice and lice eggs in a single treatment,

17     using heated air to quickly dessicate head lice. The LCA lice treatment process which incorporates

18     the use of the AirAllé® is faster and more effective than the older, traditional methods of removing

19     head lice, which generally have required multiple uses of a specialized comb to physically remove

20     lice from the head combined with continued use of topical products or shampoos, typically using

21     pesticides, and often taking weeks to eradicate the lice infestations. The AirAllé® device forces air

22     at just the right temperature under the hair and close to the scalp where the lice feed and lay their

23     eggs. This causes the lice and lice eggs to quickly dehydrate and die and therefore with a one-hour

24     appointment clients are lice-free without the use of pesticides. Through its franchisees (and one

25     company owned location) Larada has provided over 700,000 such lice treatments.

26            Larada’s franchisees serve a crucial role in the ability of Larada to reorganize successfully.

27            In addition to the franchise business, the Debtor also markets pesticide free do-it yourself

28     home treatment products directly to consumers (and these products are also offered wholesale to the



                                                           4
     Case 9:21-bk-10269-DS            Doc 3 Filed 03/19/21 Entered 03/19/21 20:49:21               Desc
                                      Main Document     Page 5 of 9


1      franchisees for retail distribution through their locations).

2             Larada does business under the name “Lice Clinics of America,” as well as “Lice Clinics of

3      Australia”, “Lice Clinics of Canada” and so forth depending on the country. Between franchise

4      locations and the single clinic owned by Larada, there are currently 230 clinics licensed to operate

5      across 26 countries, down from a high of over 260 licensed clinics pre-COVID. Larada currently has

6      153 franchised clinics open and operating in the United States and approximately 16 locations

7      currently open in 25 foreign countries. Approximately 61 of the 230 clinics worldwide are still

8      temporarily closed due to COVID.

9             C.      Background Related to Relief Requested

10            The Debtor’s creditor matrix currently lists over 225 creditors and 85 equity holders.

11     maintains relationships with approximately 125 non-debtor licensees and franchisees worldwide (the

12     “Franchisees” and each a “Franchisee”). These relationships are memorialized in written franchise

13     and/or license agreements (the “Franchise Agreements” and each a “Franchise Agreement”). The

14     revenue derived from Franchisee operations accounts for the majority of Debtor’s total revenue.

15     III.   DISCUSSION

16            A.      This Court Has The Authority To Limit Notices And Should Do So In This Case.

17            Section 102(1)(A) of the Bankruptcy Code defines the phrase “after notice and a hearing” to

18     mean: “[A]fter such notice as is appropriate in the particular circumstances, and such opportunity for

19     a hearing as is appropriate in the particular circumstances…” 11 U.S.C. § 102(1)(A).

20            Pursuant to this authority, the Bankruptcy Rules confer authority upon this Court to regulate

21     notice requirements. Bankruptcy Rule 2002(m), which gives the Court discretion to enter orders

22     regulating notice, provides:

23                    The court may from time to time enter orders designating the
24                    matters in respect to which, the entity to whom, and the form and
                      manner in which notices shall be sent except as otherwise provided
25                    by these rules.

26            The notice procedure outlined below comports with Bankruptcy Rule 2002(i) which

27     provides, in pertinent part:

28                    Copies of all notices required to be mailed pursuant to this rule shall be


                                                            5
     Case 9:21-bk-10269-DS        Doc 3 Filed 03/19/21 Entered 03/19/21 20:49:21                 Desc
                                  Main Document     Page 6 of 9


1                     mailed to the committees . . . appointed under § 1102 of the Code or to
                      their authorized agents. Notwithstanding the foregoing subdivisions, the
2                     court may order that notices required by subdivision (a)(2), (3) and (6) of
3                     this rule be transmitted to the United States trustee and be mailed only to
                      the committees…appointed under § 1102 of the Code or to their
4                     authorized agents and to the creditors and equity security holders who
                      serve on the trustee or debtor in possession and file a request that all
5                     notices be mailed to them.
6             The use of the notice procedure outlined in Bankruptcy Rule 2002(i) is especially appropriate

7      in a case of this nature, where providing notice to each individual creditor and sending notice via

8      certified mail to certain creditors would be both burdensome and economically infeasible.

9             Finally, Bankruptcy Rule 9007 grants the Court general authority to regulate notices:

10                    When notice is to be given under these rules, the court shall designate, if
11                    not otherwise specified herein, the time within which, the entities to
                      whom, and the form and manner in which the notice shall be given.
12
              The Debtor’s proposed notice procedure is well within the Court’s authority to regulate
13
       notices and will mitigate the administrative burden that would otherwise be imposed upon the estate
14
       without significantly diminishing creditor participation in the administration of this case.
15
              B.      Authorizing The Limited Noticing Procedures Submitted Herein Is Appropriate.
16
              The mailing of notices of all such matters to all creditors in this Case would be impractical
17
       and would impose an enormous administrative and economic burden upon the Debtor’s estate.
18
       Accordingly, as permitted by Bankruptcy Rules 2002(i) and 2002(m), the Debtor proposes that the
19
       Court enter an order limiting notice and designating the parties upon whom notice must be served,
20
       and the manner of service with respect to all matters for which the Bankruptcy Code and the
21
       Bankruptcy Rules authorize the Court to designate or limit the parties entitled to notice and the
22
       manner of service, including, by way of example and without limitation, matters subject to
23
       Bankruptcy Rules 2002, 4001, 6004, 6006, 6007 or 9014. Specifically, the Debtor proposes that,
24
       with respect to all such matters, the Court issue an order that provides that notice need be served
25
       only upon the following parties:
26
                      (1)     the Office of the United States Trustee;
27
                      (2)     if and until such time that any official committee(s) of creditors is
28                            appointed, the creditors on the Debtor’s 20 Largest Unsecured


                                                          6
     Case 9:21-bk-10269-DS          Doc 3 Filed 03/19/21 Entered 03/19/21 20:49:21                 Desc
                                    Main Document     Page 7 of 9


1                              Creditor List, filed with the Debtor’s Petition;
2                       (3)    until such time that counsel for any official committee(s) of
3                              unsecured creditors in the Case is named, the individual members
                               of any such committee(s)
4
                        (4)    counsel to any official committee(s) of unsecured creditors, once
5                              such counsel has been named;
6                       (5)    secured creditors or their counsel;
7
                        (6)    parties who file with the Court and serve upon the Debtor requests
8                              for special notice; and

9                       (7)    any party against whom direct relief is sought by motion,
                               application or otherwise, including, by way of example and
10                             without limitation, the non- debtor party to an executory contract
11                             being assumed or rejected, parties asserting interests in property
                               being sold, and the like
12

13               The Debtor believes that the adoption of the proposed procedure is necessary and appropriate

14     for at least four reasons. First, having to provide notice of all such matters to all creditors may delay

15     and hamper the conduct of the Debtor’s business and impede the consummation of transactions and

16     negotiation of settlements which may be advantageous to the Debtor’s estate and creditor. Allowing

17     for the form of notice requested herein will allow the Debtor to better focus its energies on

18     reorganization efforts. Second, sending notice to all creditors would substantially increase the

19     copying and postage costs of this case, resulting in less value being potentially available to the

20     estate. The cost of sending notices all creditors in this case is exacerbated in this case due to the fact

21     that a number of the Debtor’s creditors are located overseas. Third, any party in interest who is

22     sufficiently interested in the kinds of transactions that are the subject of the requested limitation of

23     notice may, by special request, receive all notices. Fourth, any party against whom direct relief is

24     sought by motion, application or otherwise, will be afforded notice by the Debtor as a matter of

25     course.

26               Unless otherwise ordered by the Court, the limitation on notice proposed by this Motion shall

27     not apply to the matters or proceedings referred to in Bankruptcy Rules 2002(a)(1) (meeting of

28     creditors), 2002(a)(4) (hearing on the dismissal or conversion of the case), 2002(a)(5) (time fixed to



                                                            7
     Case 9:21-bk-10269-DS         Doc 3 Filed 03/19/21 Entered 03/19/21 20:49:21                Desc
                                   Main Document     Page 8 of 9


1      accept or reject a proposed modification of a plan), 2002(b) (time fixed for filing objections and

2      hearings to consider approval of a disclosure statement and confirmation of a plan), 2002(d) (notice

3      to equity security holders) and 2002(f) (special meetings of creditors), which matters or proceedings

4      shall be noticed in accordance with such Bankruptcy Rules. In addition, while the limitation of

5      notice shall apply to a motion for approval of bid procedures, the Debtor will provide notice to all

6      creditors in connection with a motion for the sale of substantially all assets.

7             The Debtor’s requested relief will reduce the burden, complication, delay, and cost to the

8      Debtor’s estate associated with mailing notice of all pleadings and other papers filed in this case to

9      all creditors without significantly impacting creditors’ participation in this case.

10     CONCLUSION

11            WHEREFORE, the Debtor respectfully requests that the Court enter an order:

12            1.      affirming the adequacy of the notice given;

13            2.      granting the Motion;

14            3.      imiting notice in the Debtor’s Case as described herein and approving the related

15     notice procedures;

16            4.      granting such other and further relief as the Court deems just and proper.

17
18     DATED: March 19, 2021                          ZOLKIN TALERICO LLP

19
                                                      By: /s/ Derrick Talerico
20                                                          Derrick Talerico
21                                                          David B. Zolkin

22                                                    and

23                                                    COHNE KINGHORN, P.C.
                                                      George Hofman (Utah Bar No. 10005)
24                                                    Timothy Nielsen (Utah Bar No. 17424)
                                                      111 East Broadway, 11th Floor
25                                                    Salt Lake City, UT 84111
26                                                    (pro hac vice pending)

27                                                    Proposed Attorneys for Larada Sciences, Inc.,
                                                      Debtor and Debtor-in-Possession
28



                                                            8
            Case 9:21-bk-10269-DS                   Doc 3 Filed 03/19/21 Entered 03/19/21 20:49:21                                    Desc
                                                    Main Document     Page 9 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
        12121 Wilshire Blvd, Suite 1120, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled (specify): EMERGENCY MOTION FOR ENTRY OF AN
ORDER LIMITING NOTICE, will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 19, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

•     US Trustee’s Office: ustpregion16.la.ecf@usdoj.gov
•     Attorneys for Debtor: Derrick Talerico: dtalerico@ztlegal.com; maraki@ztlegal.com; sfritz@ztlegal.com


                                                                          Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 19, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Deborah J. Saltzman                           Via US Priority Mail
United States Bankruptcy Court
255 E. Temple Street, Suite 1634
Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

    March 19, 2021                Martha Araki                                                    /s/ Martha Araki
    Date                        Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
